UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number814-01190 OWL ROCK CAPITAL CORPORATION (Exact name of Registrant as specified in its Charter) Maryland 47-5402460 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 Park Avenue, 41st Floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212)419-3000 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES☐NO☒ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES☐NO☒ Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES☒NO☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YES☐NO☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☒ (Do not check if a small reporting company) Small reporting company ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES☐NO☒ As of December31, 2016, there was no established public market for the registrant’s common stock. The number of shares of Registrant’s Common Stock, $0.01 par value per share, outstanding as of March 7, 2017 was 45,833,313. Portions of the Registrant’s proxy statement relating to the 2017 annual meeting of shareholders are incorporated by reference into PartIII of this Report. Table of Contents Page PART I Item1. Business 3 Item1A. Risk Factors 27 Item1B. Unresolved Staff Comments 57 Item2. Properties 57 Item3. Legal Proceedings 57 Item4. Mine Safety Disclosures 57 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 58 Item6. Selected Financial Data 59 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 60 Item7A. Quantitative and Qualitative Disclosures About Market Risk 78 Item8. Consolidated Financial Statements and Supplementary Data F-1 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 79 Item9A. Controls and Procedures 79 Item9B. Other Information 79 PARTIII Item10. Directors, Executive Officers and Corporate Governance 80 Item11. Executive Compensation 80 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 Item13. Certain Relationships and Related Transactions, and Director Independence 80 Item14. Principal Accounting Fees and Services 80 PARTIV Item15. Exhibits, Financial Statement Schedules 81 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve substantial risks and uncertainties. Such statements involve known and unknown risks, uncertainties and other factors and undue reliance should not be placed thereon. These forward-looking statements are not historical facts, but rather are based on current expectations, estimates and projections about Owl Rock Capital Corporation (the “Company,” “Owl Rock,” “we” or “our”), our current and prospective portfolio investments, our industry, our beliefs and opinions, and our assumptions. Words such as “anticipates,” “expects,” “intends,” “plans,” “will,” “may,” “continue,” “believes,” “seeks,” “estimates,” “would,” “could,” “should,” “targets,” “projects,” “outlook,” “potential,” “predicts” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements, including without limitation: • an economic downturn could impair our portfolio companies’ ability to continue to operate, which could lead to the loss of some or all of our investments in such portfolio companies; • an economic downturn could disproportionately impact the companies that we intend to target for investment, potentially causing us to experience a decrease in investment opportunities and diminished demand for capital from these companies; • an economic downtown could also impact availability and pricing of our financing; • a contraction of available credit and/or an inability to access the equity markets could impair our lending and investment activities; • interest rate volatility could adversely affect our results, particularly if we elect to use leverage as part of our investment strategy; • currency fluctuations could adversely affect the results of our investments in foreign companies, particularly to the extent that we receive payments denominated in foreign currency rather than U.S. dollars; • our future operating results; • our business prospects and the prospects of our portfolio companies; • our contractual arrangements and relationships with third parties; • the ability of our portfolio companies to achieve their objectives; • competition with other entities and our affiliates for investment opportunities; • the speculative and illiquid nature of our investments; • the use of borrowed money to finance a portion of our investments as well as any estimates regarding potential use of leverage; • the adequacy of our financing sources and working capital; • the loss of key personnel; • the timing of cash flows, if any, from the operations of our portfolio companies; • the ability of Owl Rock Capital Advisors LLC (the “Adviser”) to locate suitable investments for us and to monitor and administer our investments; • the ability of the Adviser to attract and retain highly talented professionals; • our ability to qualify for and maintain our tax treatment as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), and as a business development company (“BDC”); 1 • the effect of legal, tax and regulatory changes; and • other risks, uncertainties and other factors previously identified in the reports and other documents Owl Rock Capital Corporation has filed with the Securities and Exchange Commission.
